Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 11/22/2021. Claims 30-34 are new.  Claims 1-8, 12-16, 20, 28 and 29 are canceled.  Claims 9, 10, 18, 19 and 21 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Jeffry Snyder 12/14/2021. 

The CLAIMS have been amended as follows: 

9. (Currently Amended) A nozzle system for accelerating a plasma particle therethrough, said nozzle system comprising: a plasma liner configured to receive a propellant at an upstream entrance of the plasma liner and output the plasma particle at a downstream exit of the plasma liner; 
an antenna surrounding said plasma liner and configured to produce an inductive plasma comprising said plasma particle; and 

wherein said first and second radially disposed magnets are configured to define a convergent section within an antenna-surrounding portion of the plasma liner, a throat section downstream of said convergent section, and a divergent section downstream of said throat section and extending beyond the downstream exit of the plasma liner, radially-disposed magnet of said first and second radially-disposed magnets comprising an annular radially-magnetized permanent magnet; 
wherein a throat section flow boundary is smaller than a converging section flow boundary; 
wherein the magnetic field strength is continuously reduced downstream from the throat section; and 
wherein the nozzle system is configured to accelerate plasma ions by ambipolar ion acceleration.
10. (Currently Amended) The nozzle system according to Claim 9 wherein the first radially-disposed magnet of the first and second radially-disposed magnets is dissimilar to the second radially-disposed magnet of the first and second radially-disposed magnets.
18. (Currently Amended) A plasma thruster for producing a thrust comprising:
an upstream plasma generator configured to produce an inductive plasma 

first and second radially-disposed magnets disposed between the plasma generator and the downstream thrust-producing end, wherein the first and second radially-disposed magnets are configured to produce a magnetic field between the plasma generator and the downstream thrust-producing end [[and]] that extends downstream of [[the]] a downstream[[,]] exit of the plasma thruster, the magnetic field comprising
a convergent section having an entrance for receiving the inductive plasma generated from the plasma generator, said convergent section defining a first operational boundary cross- section thereabout,
a throat section downstream of said convergent section, said throat section defining
a second operational boundary cross-section thereabout, said second operational boundary cross-section being less than said first operational boundary cross-section, and
a divergent section downstream of said throat section and open at the downstream thrust-producing end, said divergent section defining a third operational boundary cross-section thereabout, said third operational boundary cross-section being greater than said second operational boundary cross section;
wherein the first and second radially-disposed magnets include non-overlapping axial extensions, each radially-disposed magnet of said first and second radially-disposed magnets comprising an annular radially magnetized permanent magnet;

wherein the thruster is configured to accelerate plasma ions by ambipolar ion acceleration.
19. (Currently Amended) The plasma thruster according to claim 18 wherein the magnetic field restricts movement of the inductive plasma thereby defining said second operational boundary cross-section.
21. (Currently Amended) The plasma thruster according to claim 18 wherein the first radially-disposed magnet of the first and second radially-disposed magnets is dissimilar to the second radially-disposed magnet of the first and second radially-disposed magnets.
Allowable Subject Matter
Claims 9-11, 17-19, 21-27, and 30-34 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Takahashi “Ion Acceleration in a Solenoid-Free Plasma Expanded by Permanent Magnets”.
Regarding claim 9, The prior art neither teaches nor renders obvious a nozzle system for accelerating a plasma particle therethrough, said nozzle system comprising: first and second radially-disposed magnets surrounding said plasma liner outputting, each radially-disposed magnet of said first and second radially-disposed magnets comprising an annular radially-magnetized permanent magnet; wherein the nozzle system is configured to accelerate plasma ions by ambipolar ion acceleration in combination with the other limitations of the claim.
Regarding claim 18, The prior art neither teaches nor renders obvious a plasma thruster for producing a thrust comprising: an upstream plasma generator configured to produce an inductive plasma; a downstream thrust-producing end; and first and second radially-disposed magnets disposed between the plasma generator and the downstream thrust-producing end, wherein the first and second radially-disposed magnets are configured to produce a magnetic field between the plasma generator and the downstream thrust-producing end that extends downstream of a downstream exit of the plasma thruster, wherein the first and second radially-disposed magnets include non-overlapping axial extensions, each radially-disposed magnet of said first and second radially-disposed comprising an annular radially magnetized permanent magnet; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741